Case 19-19841-JNP   Doc 136-2 Filed 07/31/20 Entered 07/31/20 08:08:04   Desc
                            Exhibit B Page 1 of 4




                         EXHIBIT "B"
Case 19-19841-JNP             Doc 136-2 Filed 07/31/20 Entered 07/31/20 08:08:04               Desc
                                      Exhibit B Page 2 of 4



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1
 Edmond M. George, Esquire
 Angela L. Mastrangelo, Esquire
 Obermayer Rebmann Maxwell & Hippel LLP
 1120 Route 73, Suite 420
 Mt. Laurel, NJ 08054
 (856) 795-3300
 edmond.george@obermayer.com
 angela.mastrangelo@obermayer.com
 Attorneys for Arlene Pero and Jill Swersky
 In re:
                                                         Case No.: 19-19841 (JNP)
 PRINCETON AVENUE GROUP, INC.,
                                                         Chapter 11
                  Debtor.


                   NOTICE OF DEPOSITION OF DEBTOR PURSUANT TO
                    FED R. BANKR. P. 7030 AND FED. R. CIV. P. 30(b)(6)

        To:      Debtor, Princeton Avenue Group, Inc.
                 c/o Ellen M. McDowell, Esquire
                 McDowell Law, PC
                 46 West Main Street
                 Maple Shade, NJ 08052

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(6),

made applicable to this proceeding by Federal Rule of Bankruptcy Procedure 7030, Creditors,

Arlene Pero and Jill Swersky, will take the oral deposition of the designated representative of

Princeton Avenue Group, Inc. (the “Debtor”), beginning at 9:30 AM on Tuesday, July 28, 2020

via Remote Video Deposition. Debtor is directed, pursuant to Fed. R. Civ. P. 30(b)(6), to designate

one or more officers, directors, managing agents, or other persons who are knowledgeable to testify

with respect to each of the matters set forth herein. If Debtor must designate more than one person

in order to address adequately the matters specified herein, then, unless the parties agree otherwise,

the oral deposition of Debtor will continue from day to day, with a minimum of one, (excluding

Saturdays, Sundays, and holidays) during the hours of 9:30 a.m. until 4:30 p.m. (with one hour

                                                  1
4828-1526-0356
Case 19-19841-JNP           Doc 136-2 Filed 07/31/20 Entered 07/31/20 08:08:04                Desc
                                    Exhibit B Page 3 of 4



break for lunch) until completed. The deposition upon oral examination will be before a person

authorized by the laws of the State of New Jersey to administer oaths via Zoom.

        The matters for examination are:

        1.       The formation, operations, assets, liabilities, income, and cash flow of the Debtor
                 from inception to date.

        2.       The relationship between the Debtor and Tavro13, Inc., including any agreements,
                 leases, joint liabilities, and rents collected from Tavro13, Inc.

        3.       The preparation and filing of income tax returns of the Debtor since formation.

        4.       The purchase and financing of the real property of the Debtor, including any and
                 all liens attached to said real property.

        5.       The tax lien on the Debtor’s real property that was purchased by US Bank and its
                 efforts to foreclose on the Debtor’s real property.

        6.       The preparation of financial projections attached to the Debtor’s Third Amended
                 Disclosure Statement.

        7.       Loans made by Arlene Pero to the Debtor, and Debtor’s objection to the Proof of
                 Claim of Arlene Pero.

        8.       Loans made by Jill Swesky to the Debtor, mortgage note, and Debtor’s objection
                 to the Secured Claim of Jill Swersky.

        9.       Loan(s) made by Zois Tzitzifas to the Debtor totaling $145,000.00.

        10.      Loan(s) made by Effie Tzitzifas to the Debtor totaling $97,000.00.

        11.      Loan(s) made by Konstantinos Tzitzifas to the Debtor totaling $245,500.00.

        12.      The unsecured claims listed in the Debtor’s Amended Schedule E/F, including
                 Metromedia Energy and Marriott Vacation Club.

        13.      Any communications between representatives of the Debtor and its unsecured
                 creditors regarding monies owed.

        14.      The value of the Debtor’s real property.




                                                  2
4828-1526-0356
Case 19-19841-JNP            Doc 136-2 Filed 07/31/20 Entered 07/31/20 08:08:04              Desc
                                     Exhibit B Page 4 of 4



        Debtor’s designated representative(s) is directed to bring with him/her the following

documents:

        1. Any and all documents related to the Debtor’s payments (a) Arlene Pero and (b) Jill

            Swersky for repayment of the Debtor’s loans.

        2. Any and all documents related to the loans made by (a) Zois Tzitzifas; (b) Effie

            Tzitzifas; and (c) Konstantinos Tzitzifas to the Debtor.

        3. Copies of the Debtor’s tax returns for the years 2011 through the present.

        4. Any and all documents related to US Bank and its efforts to foreclose on the Debtor’s

            real property.

any and all documents, whether written or electronic, pertaining to the above listed matters, if not

already produced by Debtor in this litigation.


Dated: July 30, 2020                  By:     /s/ Angela L. Mastrangelo
                                              Edmond M. George, Esquire
                                              Angela L. Mastrangelo, Esquire
                                              Obermayer Rebmann Maxwell & Hippel LLP
                                              1120 Route 73, Suite 420
                                              Mt. Laurel, NJ 08054
                                              Counsel to Arlene Pero and Jill Swersky




                                                 3
4828-1526-0356
